Citation Nr: 1229436	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  04-14 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability.

2.  Entitlement to service connection for a low back disability, to include as due to service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, son, brother, and former spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to November 1978, with additional service in the Reserves from May 1975 to November 1975 and from June 1979 to November 1984. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran testified before the Board in April 2007.

These matters were remanded for further development in February 2007, November 2007, and in April 2010.

The issue of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, secondary to service-connected multiple sclerosis, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have a pulmonary disability that is attributable to active service.
 
2.  A low back disability was not shown in active service or for many years thereafter, and the only medical opinions addressing a nexus between a current low back disability and service, or as secondary to the Veteran's service-connected left ankle disability, weigh against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a pulmonary disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

2.  The criteria for service connection for a low back disability, to include as due to a service-connected left ankle disability, are not met.  Left ankle arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 , 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in February 2002, January 2003, April 2004, and February 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. 3.307, 3.309(a) (2011). 

If the evidence does not show a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

Pulmonary Disability

The Veteran contends that he has a pulmonary disability related to inhaling Freon while onboard a ship in service.
 
Service treatment records are negative for any complaints or treatment for any pulmonary disability.

An October 1978 Department of the Navy Separation Processing notification report shows that the Veteran's separation was based on his motion/travel sickness.  Additional service records are replete with findings that the Veteran had persistent nausea and vomiting since the ship he was assigned was underway.  Medication was not helpful.  A diagnosis of chronic motion sickness was established.

A December 1979 enlistment examination for the Army National Guard revealed that the Veteran's lungs, chest, nose, sinuses, mouth, and throat were all evaluated as clinically normal and on contemporaneous self-report of medical history, the Veteran denied any pulmonary symptoms. 

May 1980 and June 1981 ROTC examination reports show that the Veteran's lungs, chest, nose, sinuses, mouth, and throat were all evaluated as clinically normal and on contemporaneous self-report of medical history, the Veteran denied any pulmonary symptoms. 

A February 2002 VA medical record shows that a chest x-ray was performed and revealed the lungs were clear.  Impression was a normal chest.

A May 2002 VA pulmonary medical record notes that the Veteran was diagnosed with obstructive sleep apnea four years earlier and that asthma was diagnosed in the late 1980s with no hospital admissions.

A January 2004 VA medical record shows that the Veteran was assessed with an upper respiratory infection and pharyngitis.

In January 2003, the Veteran submitted a claim for service connection for "lungs" and indicated that the disability began in 1978.  

A June 2003 VA medical record notes that the Veteran asserted he had a damaged left lung from the military.

An October 2006 VA MRI report notes that the Veteran has a medical history of asthma and pulmonary edema.  

The Veteran testified at an April 2007 travel board hearing that he took temperatures in the main magazine aboard his ship, which was a guided missile destroyer.  He reported that there was a Freon leak in the pipes while he was taking temperatures in the main magazine, and that he inhaled the Freon for an hour.  He stated that he began having lung problems after the Freon inhalation.   He asserted that his was discharged out of the Navy with a medical discharge due to a lung condition and middle ear condition.

Additional post-service medical records show that the Veteran received intermittent treatment for mild obstructive pulmonary defect, dyspnea on exertion that was possibly related to restrictive lung disease, acute bronchitis, pleural effusion, and chronic obstructive pulmonary disease.

An August 2010 VA examination shows that the VA examiner reviewed the claims file and noted pertinent medical history.  The Veteran reported that in the Navy he was exposed to about one hour of Freon, which he inhaled.  He stated that he now had an occasional cough, shortness of breath on exertion, and when exposed to pollen his lungs got congested.  He did not know of any allergy to house dust or to dogs.  He had four dogs at home.  In 1984, he was told he had asthma.  He got wheezing attacks whenever he got a cold or upper respiratory infection.  Two years ago he visited the emergency room twice for bronchial asthma.  He had not been in the emergency room in the past year for bronchial asthma.  Cold exposure worsened his asthma.  Sinus infections caused the secretions to go into his bronchi causing spasm and breathing problems.  Pulmonary function test results showed moderate restriction.  The impression was bronchial asthma.  The examiner stated that after carefully reviewing the claims file and the current clinical findings, it was his opinion that it was less likely as not that a one-hour inhalation of Freon in the military had caused longstanding permanent bronchial asthma.  The rationale was that any allergen that caused or aggravated asthma was only short lived.  Repeated exposure to Freon was needed to cause recurrence of asthma.  However, the Veteran was having asthma mainly because of an allergic reaction to pollen and other environmental pollutants.  There was no external hazardous material that caused permanent asthma.  For instance, when pollen and house dust caused asthma or animal dander caused asthma, removal of those allergens would minimize or prevent asthma from occurring.  This Veteran had asthma constantly throughout the year requiring various medications and prednisone taper, and therefore Freon was not the cause of his bronchial asthma.  

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence is against the claim for service connection for a pulmonary disability. 

The first complaints of a pulmonary condition that the Veteran related to his active service were made by the Veteran in his January 2003 claim for VA disability benefits, which is many years after the Veteran's discharge from service and is evidence against the claim.  Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  The Board also notes that a May 2002 VA pulmonary medical record notes that the Veteran indicated he was diagnosed with asthma in the late 1980s, many years after discharge from service and with no contention by the Veteran that the condition was related to his active service.  Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Moreover, the Board notes that the only medical opinion to address the probability of a medical relationship between the Veteran's pulmonary disability and service weighs against the claim.  The August 2010 VA examiner opined that it was less likely as not that a one-hour inhalation of Freon in the military had caused longstanding permanent bronchial asthma.  The Board finds that opinion constitutes probative evidence on the medical nexus question, based as it was on review of the Veteran's documented medical history and assertions and physical examination.  The August 2010 opinion provided rationales based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection for a pulmonary disability.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim is his own lay statements, and those of his representative.  Even if those statements claim continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to a pulmonary disability until the 1980s.  Further, Reserve and ROTC examination reports immediately after the Veteran's active service are negative for complaint, symptoms, findings, or diagnosis of any pulmonary condition.  Moreover, the Veteran never mentioned while seeking medical treatment that his pulmonary condition or low back symptoms were related to service, or a service-connected disability.  He did not provide any indication that he had ongoing pulmonary symptoms since service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's first complaints of a pulmonary disability related to service, was made contemporaneous with his claims for VA compensation.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).  Therefore, the Board finds that the Veteran's statements are less credible and do not show that it is at least as likely as not that there was a continuity of symptomatology since service. 

The Board notes that while the Veteran is competent to state when he noticed the onset of his pulmonary symptoms, he is not competent to provide a medical nexus opinion.  The claim turns on the matter of medical nexus, or relationship, between a current disability and service or a service-connected disability.  That is a matter within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on a medical matter requiring specialized knowledge regarding the etiology of a pulmonary disability.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997).  Hence, the lay assertions do not show that it is at least as likely as not that the pulmonary disability is related to service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a pulmonary disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Low Back Disability

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002). 

To rebut the presumption of soundness, VA must show, by clear and unmistakable evidence that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Veteran contends that he has a low back disability related to service, or to his service-connected left ankle disability.

A September 1976 Naval Regional Medical Center record notes that while in the Marine Corps Reserve, the Veteran complained of a back sprain.  An October 1976 X-ray of the lumbar spine was normal.

A November 1976 Marine Corp Reserve retention examination of the back notes that the Veteran had limitation of back motion and questionable back problem.  No diagnosis was provided.  

In a June 1977 letter, J. J. Chen, M.D., noted that the Veteran was seen in January 1977 for a back injury.  He was involved in a motorcycle accident in about one month earlier.  The impression was lumbosacral sprain.  

A July 1977 retention examination for the Marine Corp Reserve revealed that the Veteran's spine was evaluated as clinically normal.  His back was within normal limits and with full range of motion without pain.  On contemporaneous self-report, the Veteran denied recurrent back pain.

A July 1978 service record shows that the Veteran was seen for complaints of low back pain, noting a motorcycle accident two years earlier and that he had occasional trouble since the accident.  The assessment was muscle strain.

A December 1979 enlistment examination for the Army National Guard revealed that the Veteran's spine was evaluated as clinically normal and on contemporaneous self-report of medical history, the Veteran denied recurrent back pain.

May 1980 and June 1981 ROTC examination reports reveal that the Veteran's spine was evaluated as clinically normal and on contemporaneous self-report of medical history, the Veteran denied recurrent back pain.

A January 1984 private hospital record from St. Mary Medical Center notes that the Veteran was involved in an auto accident in December 1983 with a back injury followed by back pain.  

In a January 1984 letter, W. W. Forgey, M.D., stated that the Veteran was seen in his office in December 1983 after being in an automobile accident.  The diagnosis was cervical muscle spasm and lumbar muscle spasm with questionable lumbar disc herniation.  

In a July 1984 letter, L. Roth, M.D., informed the Disability Determination Division of the Indiana Rehabilitation Services that the Veteran sustained an injury to the low back in December 1983 while driving in Mississippi.  X-rays taken in May 1984 revealed no evidence of recent skeletal injury.  The impression was narrowed intervertebral disc spaces at L3-L4 and L4-L5.  

Social Security Administration (SSA) disability records and an application for benefits all show that the Veteran reported back pain after a motor vehicle accident.  The records are negative for the Veteran's complaints of back problems related to military service.  An April 1985 medical assessment notes that the Veteran has a history of low back pain, pain and numbness in the legs following an auto accident.  

A February 1987 SSA decision notes that the Veteran alleges he became unable to work because of a severe back injury from an auto accident.  No contentions were advanced that the Veteran back problems were related to service or a service related disability.  

In the Veteran's November 1991 claim for service connection, he asserted that his left ankle disability has led to secondary and aggravated conditions, to include lower back pain.

An October 2006 VA MRI report notes that the Veteran's lumbar spine showed normal alignment with degenerative disc disease with protrusion at L3-4, L4-5, and L5-SA.  Moderate to mild central stenosis, bilateral foraminal stenosis, facet joint disease, and osteopenic changes were noted.

During the April 2007 Board hearing, the Veteran testified that his injury to his left ankle was the cause of his low back condition.  He also indicated that his low back condition was related to the fall in service where he injured his left ankle.  He asserted that when he was in service he was told that it compressed the discs and he was sent to an orthopedic doctor at Fort Riley.  He contends that the orthopedic doctor told him that as he got older, he would probably get disc degenerative disease.

On VA examination in September 2008, the examiner found that the Veteran had no pre-existing low back disability at the time of entry into military service.  The examiner also opined that the Veteran's low back disability was not secondary to the service-connected left ankle disability.

At a VA examination in April 2009, the examiner found that the Veteran's low back disability was less likely than not related to service because there was no documentation of any severe back injury in service that would have caused the Veteran's current lumbar spine condition.

An August 2010 VA examination shows that the VA examiner reviewed the claims file and noted pertinent medical history.  Specifically, the examiner note that the Veteran sustained an injury to his back as the result of a motor vehicle accident in November 1983.  Myelogram at that time disclosed a disk bulge at L3-L4 and L4-L5.  The examiner performed a thorough examination.  The VA examiner's impression was that the Veteran had degenerative disk disease of the lumbar spine with disc bulges.  The examiner opined that the condition was at least as likely as not due to the motor vehicle accident.  The examiner explained that the degenerative disk disease was not aggravated by the left ankle disability.  The rationale was that the disk disease was stable.  The Veteran walked with forearm crutches or an automated wheelchair providing less strain on his feet to cause any aggravation in his low back pain and he showed show no abnormal wear to indicate any strain on the back was from his left ankle condition.  

Initially, the Board finds that the record does not show, by clear and unmistakable evidence, that there was a diagnosis of a low back disability prior to service or that a low back disability existed prior to service.  Moreover, the September 2008 VA examiner opined that that the Veteran had no pre-existing low back disability at the time of entry into military service.  Therefore, the presumption of soundness as to the Veteran's low back applies.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  As the Veteran is presumed sound at service entry regarding the back, the Board must consider whether his current low back disability is the result of inservice injury or disease. 

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability. 

With regard to the Veteran's contentions during the April 2007 Board hearing that he had a low back disability related to his active service, the Board finds that a grant of service connection on a direct basis is not warranted.  Despite the Veteran's contentions, his service medical records from active service are negative for any complaints, findings, symptoms, or diagnosis of any low back disability at the time the Veteran sustained an injury to his left ankle during active service.  With regard to continuity of symptomatology, the Board notes that a December 1979 enlistment examination for the Army National Guard, after active service, shows that the Veteran's spine was evaluated as clinically normal and on contemporaneous self-report of medical history, the Veteran denied recurrent back pain.  Furthermore, May 1980 and June 1981 ROTC examination reports show that the Veteran's spine was again evaluated as clinically normal and on contemporaneous self-report of medical history, the Veteran again denied recurrent back pain.  As the Veteran was not found to have arthritis within one year after separation from active service, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2011).  The Board also notes that post-service medical records are replete with notations that the Veteran had low back complaints, symptoms, and diagnosis related to a post-service motor vehicle accident.  None of the medical records show that during the course of treatment that the Veteran related his low back complaints to his military service or to his left ankle condition.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Moreover, the Board notes that the only medical opinions to address the probability of a medical relationship between the Veteran's low back disability and service or his service-connected left ankle disability, weigh against the claim.  There are three negative medical opinions of record.  The September 2008 VA examiner opined that the Veteran's low back disability was not secondary to the service-connected left ankle disability.  The April 2009 VA examiner opined that the Veteran's low back disability was less likely than not related to service because there was no documentation of any severe back injury in service that would have caused the Veteran's current lumbar spine condition.  The August 2010 VA examiner opined that the Veteran's degenerative disk disease of the lumbar spine with disc bulges was related to a motor vehicle accident and that it was not related to or aggravated by the Veteran's service-connected left ankle disability.

The Board finds that the three negative medical opinions constitute probative evidence on the medical nexus question, based on review of the Veteran's documented medical history and assertions and physical examination as well as consideration of medical literature.  The April 2009 and August 2010 opinions provided rationales based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection for a low back disability, on a direct or a secondary basis.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim is his own lay statements, and those of his representative.  Even if those statements claim continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to a any low back problem until after a post-service motor vehicle accident in 1983  Further, Reserve and ROTC examination reports immediately after the Veteran's active service are negative for complaint, symptoms, findings, or diagnosis of any low back disability.  Moreover, the Veteran never mentioned while seeking medical treatment that any low back symptoms were related to service, or a service-connected disability, or provided any indication that he had ongoing pulmonary or low back symptoms since service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran's first complaints of any low back disability related to service, or a service-connected disability were made contemporaneous with his claims for VA compensation.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).  Therefore, the Board finds that the Veteran's statements are less credible and do not show that it is at least as likely as not that there was a continuity of symptomatology since service. 

The Board notes that while the Veteran is competent to state when he noticed the onset of his back symptoms, he is not competent to provide a medical nexus opinion.  The claim turns on the matter of medical nexus, or relationship, between a current disability and service or a service-connected disability.  That is a matter within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on a medical matter requiring specialized knowledge regarding the etiology of a pulmonary disability and a low back disability.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997).  Therefore, the lay assertions do not show that it is at least as likely as not that any low back disability was incurred in service or is due to, the result of, or aggravated by any service-connected disability. 

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for a low back disability, to include as secondary to a service-connected left ankle disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a pulmonary disability is denied.

Entitlement to service connection for a low back disability, to include as due to service-connected left ankle disability, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


